Case 7:15-cr-00625-VB Document 30 Filed 10/06/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

———= meen eee eee eee eee eee ee xX

UNITED STATES OF AMERICA, a es
“ORDER: /0°G-20 ©

Vv.
15 CR 625 (VB)

MARQUIS FREEMAN,

Defendant.
eee ween enw wee ee ee eee === ».¢

A status conference in this matter is scheduled for October 29, 2020, at 3:30 p.m.
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendants waive their right to be physically present and
consent to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By October 15, 2020, defense counsel shall advise the Court in writing, and by
filing a letter on the docket, as to whether his client waives his right to be physically present and
consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendants shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: October 6, 2020
White Plains, NY
SOO D:

 

Vincent L. Briccetti
United States District Judge
